DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation "the input beam" in line 11.  There is insufficient antecedent basis for this limitation in the claim. 
Claims 2-10 are rejected due to their dependence from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over 
US 5,499,307 (hereinafter “Iwatsuka”).
Regarding claim 1, Iwatsuka teaches an optical communication module (Figs. 1a, 1b), comprising: a first planar optical waveguide (1); a birefringent crystal (5, 8) connected to the first planar optical waveguide; a second planar optical waveguide (2) connected to the birefringent crystal; an optical-signal transmitter configured to emit an output beam to the first planar optical waveguide (not shown, but necessarily present in order for the signal shown, as indicated by the directional arrows, to be present within the first planar optical waveguide), wherein the output beam passes through the first planar optical waveguide, the birefringent crystal, and the second planar optical waveguide in said sequence (Fig. 1a); and an optical-signal receiver adjacent to the optical-signal transmitter, and configured to receive the input beam (again as necessarily present in order to receive the beam exiting the second planar optical waveguide in Fig. 1b), wherein the input beam passes through the second planar optical waveguide, the birefringent crystal, and the first planar optical waveguide in said sequence, and then falls on the optical-signal receiver (Fig. 1b).



Regarding claim 8, Iwatsuka teaches that a thickness of the birefringent crystal is less than a length of the first planar optical waveguide and a length of the second planar optical waveguide, wherein the thickness and the lengths are measured in the same direction (Figs. 1a, 1b).
 





Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Iwatsuka in view of US 2022/0035100 (hereinafter “Muranaka”).
Iwatsuka renders obvious the limitations of the base claim 1. Iwatsuka does not teach a substrate, wherein the optical-signal transmitter and the optical-signal receiver are disposed on the substrate, and between the substrate and the first planar optical waveguide. Muranaka teaches a substrate, wherein an optical-signal transmitter and an optical-signal receiver are disposed on the substrate, and between the substrate and a first planar optical waveguide (pars. [0042], [0047]). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the module of Iwatsuka with the above teachings of Muranaka. The motivation would have been to provide mechanical stability.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Iwatsuka in view of US 6,546,160 (hereinafter “Schunk”).
Iwatsuka renders obvious the limitations of the base claim 1. Iwatsuka does not teach that a wavelength of the output beam is different from a wavelength of the input beam. Schunk teaches that a wavelength of an output beam is different from a wavelength of an input beam (clm. 2). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the module of Iwatsuka with the above teachings of Schunk. The motivation would have been to allow for desired multiplexing functionality.



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Iwatsuka in view of US 7,729,569 (hereinafter “Beer”).
Iwatsuka renders obvious the limitations of the base claim 1. Iwatsuka does not teach a lens-array structure disposed on a lower surface of the first planar optical waveguide, and facing the optical-signal transmitter and the optical-signal receiver. Beer teaches a lens-array structure disposed on a lower surface of a first planar optical waveguide, and facing an optical-signal transmitter and an optical-signal receiver (Abstract; clms. 1, 2; Figs. 1, 3; col. 1, line 62 – col. 2, line 3). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the module of Iwatsuka with the above teachings of Beer. The motivation would have been to improve optical alignment.

Allowable Subject Matter
Claims 3-6 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 3, the prior art of record, whether taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious that the first planar optical waveguide, the birefringent crystal and the second planar optical waveguide are on the substrate, the birefringent crystal is between the first planar optical waveguide and the second planar optical waveguide, and the second planar optical waveguide is affixed to the substrate by an adjustment base.
Regarding claims 4-6, the prior art of record, whether taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious that the first planar optical waveguide comprises a lower surface, a reflective surface, and a connection interface, wherein the lower surface faces the optical-signal transmitter and the optical-signal receiver, the reflective surface is inclined relative to the lower surface, and configured to reflect the output beam and the input beam, and the connection interface is connected to the birefringent crystal.
Regarding claim 10, the prior art of record, whether taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious an optical-fiber base connected to the second planar optical waveguide, and configured to affix to an end of the optical fiber; and an optical-fiber connector affixed to another end of the optical fiber.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY M BLEVINS/Primary Examiner, Art Unit 2883